Title: James Madison to Richard Cutts, 1 November 1826
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Novr. 1. 1826
                            
                        
                        I have recd. from Mr. Van Zandt a copy of his Bill in Chancery: of course known to you, and have answered the
                            communication by a letter a copy of which I have thought it proper to inclose you. This error of fact which it corrects
                            make me hope that I shall be rescued by the explanation from the disagreeable situation in which the Bill places me. With
                            friendly wishes
                        
                            
                                James Madison
                            
                        
                    